Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method of operating a media clarifier during a cleaning cycle said media clarifier having both compressible and incompressible media within a vessel including a retention screen, water distribution header, gas distribution header, fluid control mechanism, and a gas control mechanism, said method including specific steps which result in stratification of said compressible and incompressible media in discrete regions along a vertical dimension. Each of the fluid control, gas control, and fluid control “mechanisms” are seen to invoke is seen to invoke 35 U.S.C. 112(f).
Claim Interpretation
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Jennifer Michener, can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776